department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division tol at uh seo jun legend individual a brothers b city m entity c church k directory d plan xk plan a plan b plan c plan d plan e plan f state w dear -_ ‘ and date your authorized in letters dated date representative requested a ruling on your behalf that the employee benefit plans a state w nonprofit corporation qualify as church plans maintained by entity c under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf entity c is a tax-exempt_organization with principal offices located in a prototype defined benefit pension_plan state w entity c maintains plan x that provides retirement benefits for entity c's employees and their beneficiaries plan x was established effective entity c also maintains plans a b c d and e which are welfare_benefit plans for the benefit of its employees the effective date of plans a and e was b c d finally entity c maintains a fringe benefit plan plan f for its employees plan f was established the plans referenced above are collectively referred to as the plans is entity c is associated with and under the guidance of church k the mission to advance the well being of adolescents and the society in which of entity c they live entity c accomplishes this through the maintenance and operation of residential day treatment and other services that may be necessary for ‘the care treatment rehabilitation and education of dependent or neglected adolescents who are separated from their families entity c is exempt from tax under sec_501 of the code individual a is the sole member of entity c the board_of directors of entity c board consists of the following individuals board members and ii elected by individual a candidates for membership on the board are presented to individual a by a nominating committee consisting of members of the board not less than five other board members who shall be i three permanent the three permanent members of the board occupy the following positions i individual a of the archdiocese of city m or_his_delegate for the midwest province of brothers b or_his_delegate entity c ii provincial and iii president of the five other members are elected by individual a at the annual meeting of entity c and hold office for three years to date individual a has only appointed members of church k to serve on the board the major policy decisions regarding the organization operation affairs funds and property of entity c are made by its board these decisions include but are not limited to approval and regulation of budgets fees capital appropriations expenditures salaries and audits election of officers employment of agents and delegation of special powers for the day-to-day operation of entity c and maintenance revision and enforcement of the articles ef incorporation and by-laws of entity c entity c does not receive private funding entity c's services are provided through contracts with public entities the fees for entity c's services are based on units of service prior to the plans were nominally administered by the plans’ sponsor mn ity c day-to-day administration of the plans was carried out by entity c's chief financial officer and human resources department or its delegate to the extent necessary to fund and maintain the plans a principal function of entity c department was the administration and funding of the plans its chief financial officer and the human resources the plans are administered by a committee the committee established pursuant to a resolution of the board whose sole responsibility 1s to administer entity c's employee benefit plans certain aspects of the administration responsibilities with respect to plan x and plan f have been outsourced these outsourced duties include only ministerial duties such as plan record keeping and preparation of reporting materials the committee remains the entity that interprets plan documents rules on participant appeals and performs relevant non-ministerial duties the committee is currently composed of entity c's vice president of finance and chief financial officer and entity c's human resources manager entity c is listed in directory d based on the aforementioned facts and representations your authorized representative requests a ruling that ti meaning of sec_414 of the code and have constituted church plans as each plan's original effective date plans are church plans within the of sec_414 a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code of the code defines a church_plan as of the code provides that a plan otherwise a church_plan if sec_414 a is maintained by an organization qualified will qualify as whether a civil law corporation or otherwise the principal purpose or function a plan or program for the provision of which is the administration or funding of of retirement benefits or welfare benefits or both church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of it a sec_414 e b of the code defines employee to include a duly a church in the exercise of a ordained commissioned or licensed minister of ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 a church or a convention or association of churches and which is controlled by or associated with sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as b an employee under subparagraph sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 e a of the code provides that if a plan intended to be a fails to meet one or more of the church_plan requirements and church_plan corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years in pertinent part days after the date of mailing by the secretary of respect to the plan's failure to meet one or more of the church_plan requirements that the term correction_period means the period ending a notice of default with sec_414 cc i provides in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church or of the code by convention or association of churches under sec_414 e b virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a entity c is listed in directory d which is the official directory of the internal_revenue_service has determined that any organization church k listed in directory d code is listed in directory d shares common religious bonds and convictions with that is exempt from tax under sec_501 also is an organization described in sec_501 any organization that of the church k and is deemed associated with church k within the meaning of sec_414 e d of the code accordingly entity c of the code employees of entity c are deemed to be employees of church k also associated with church k therefore pursuant to sec_414 e b c and church k is deemed to be the employer of such employees for purposes of the church_plan rules is exempt from taxation under sec_501 and is and however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 a of the code to be described in sec_414 e a of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches you represent that the plans provide for their administration by the as an organization so appointed the sole purpose of the committee the members of which were appointed by resolution of the board_of directors of entity c committee is the administration of the plans the committee as administrator of the plans has various powers and duties including the determination of all questions arising in the administration interpretation and application of the plans although certain aspects of the administrative responsibilities regarding plans x and f have been outsourced these outsourced duties include only ministerial duties committee members are appointed by and serve at the pleasure of the board_of directors of entity c entity c is listed in directory d any organization listed in directory d is considered to be associated with church k church k this assures that the committee which is controlled by entity c through its board is indirectly associated with church k since the sole purpose of the committee is the administration of the plans the committee constitutes an organization that is controlled by or associated with church k and has as its principal purpose or function the administration or funding of the plans is associated with as entity c also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for all prior years ‘- administer the plans the committee was established to for the year in which the correction is made and on therefore the administration of the plans satisfies the requirements regarding church_plan administration under sec_414 a accordingly the plans are maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration of the plans for the provision of retirement benefits or welfare benefits for the employees of entity cc of the code therefore we conclude that plan x constitutes a church_plan within the meaning of sec_414 of the code as of its effective date of that plans a b c d and e constitute church plans within the meaning of sec_414 as of their effective date of and plan f constitutes a church_plan within the meaning of sec_414 as of its effective date of o ’ this ruling is directed only to the taxpayer who requested it sec_6110 k precedent of the code provides that it may not be used or cited by others as this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office questions please contact if you have any tae sincerely yours rane mow frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy_of this letter notice of intention to disclose
